Citation Nr: 0914638	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease ("COPD") (claimed as shortness of breath 
and respiratory problems), claimed as a result of exposure to 
herbicides.

2.  Entitlement to service connection for mucoepidermoid 
carcinoma (claimed as carcinoma of the nasal valve area), 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Richard J. Mahlim, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 
1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which denied the Veteran's 
claim of service connection for COPD, and service connection 
for mucoepidermoid carcinoma, both claimed as a result of 
exposure to herbicides.

In August 2005, a local hearing was held before a Decision 
Review Officer at the Lincoln RO.  A transcript of that 
proceeding has been associated with the claims folder.

In December 2008, the Board remanded the Veteran's claims for 
further development, specifically to obtain a second VA 
medical examination.  This was accomplished, and in February 
2009, the VA Appeals Management Center issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran does not have a current diagnosis of COPD, and he 
is not otherwise shown to have a pulmonary or respiratory 
disorder related to any in-service injury or disease, 
including herbicide exposure during service.

2.  The competent medical evidence of record indicates that 
the Veteran's mucoepidermoid carcinoma did not manifest in 
service, and is against finding that the disorder related to 
any in-service injury or disease, including herbicide 
exposure during service. 


CONCLUSIONS OF LAW

1.  COPD was neither incurred in, nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C. F. R. §§ 3.303, 3.304 (2008).

2.  Mucoepidermoid carcinoma was neither incurred in, nor 
aggravated by service, nor may mucoepidermoid carcinoma be 
presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.304, 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated February 
2004 and May 2005.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claims 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service and service treatment 
records, post-service VA medical center ("VAMC") and 
private treatment records and VA examination reports dated 
June 2004 and February 2009.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent or greater within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  They also provides presumptive service connection on 
the basis of herbicide exposure for each additional disease 
that the Secretary of the Veterans Affairs (the 
"Secretary") determines in regulations prescribed under 
this section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

The Board notes that "service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  A showing of actual duty or 
visit to the Republic of Vietnam is required to establish 
qualifying service in Vietnam.

The Veteran contends that while serving as an aircraft 
painter aboard an aircraft carrier in the waters off the 
coast of Vietnam, he was exposed to Agent Orange residue on 
aircraft and toxins from the chemicals used in painting the 
aircraft.  (See VA Form 646, December 2005; VA Form 9, June 
2005; RO hearing transcript, August 2005.)  He claims that 
this exposure contributed to his having COPD and 
mucoepidermoid carcinoma.  Id.  In addition, he claims that 
he was exposed to Agent Orange at the Da Nang airport during 
brief onshore aircraft repair and refueling missions.  (See 
RO hearing transcript, August 2005.) 

With regard to the Veteran's allegations that he actually 
stepped foot in Vietnam during this time, he has submitted a 
statement from a fellow serviceman who claims to have served 
with the Veteran aboard the U.S.S. Ranger.  (See statement 
from [redacted], September 2005.)  Mr. [redacted] states that he 
served as a records keeper on the ship, and in that capacity, 
observed that the Veteran boarded aircraft destined for 
Vietnam and/or that flew over Vietnam.  He further states 
that these flights were not always recorded, thus accounting 
for the lack of flight records.  He explained that he could 
not verify with absolute certainty that the Veteran landed in 
Vietnam, but he indicated that, based on his experience and 
the likelihood that some of his flights would have landed 
there, he would assume that the Veteran did land in Vietnam 
at some point.

Based on the Veteran's service records, which clearly 
demonstrate that he served offshore of the Republic of 
Vietnam during the Vietnam era, and the statement from his 
fellow serviceman, for which there appears to be no reason to 
doubt the credibility, the Board is of the opinion that it is 
very likely that the Veteran set foot in Vietnam.  Therefore, 
having found that the Veteran did set foot in Vietnam during 
the Vietnam Era, the Board further finds that the Veteran is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii). 

However, the Board notes that VA regulations do not provide 
presumptive service connection for either COPD or 
mucoepidermoid carcinoma based on exposure to herbicides.  38 
C.F.R. § 3.307, 3.309.   The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).   
Accordingly, even though exposure to herbicides is presumed, 
service connection for COPD or mucoepidermoid carcinoma on a 
presumptive basis is not warranted. 

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In this regard, the Board notes that the Veteran's April 1964 
service enlistment examination report indicates normal 
findings for all systems (other than a minor visual acuity 
disorder).  His service records further reveal that he never 
complained of symptoms related to, sought treatment for or 
was diagnosed with COPD or mucoepidermoid carcinoma.  A 
December 1964 treatment record indicates that he was seen 
with complaints of "a cough for a long time" and a 
headache; there was no diagnosis.  In September 1966, he was 
seen for homoptysis (coughing up blood).  A February 1967 
reenlistment examination report showed no disorders related 
to COPD or any other chronic respiratory disorder, nor any 
disorders related to any type of cancer.  In August 1970, he 
was seen with complaints of pain in the chest on deep 
breathing for 72 hours with occasional cough and blood-tinged 
sputum.  The treatment record specifically noted that he had 
a history of smoking for six years.  A chest x-ray revealed 
no pathology; there was no diagnosis.  Other than minor 
scars, the Veteran's September 1970 service separation 
examination indicated normal findings for all systems.

A review of the Veteran's post-service medical treatment 
records indicates that he was not treated for, or diagnosed 
with any cancers until August 1999, when a biopsy of the 
nasal vestibule revealed a diagnosis of mucoepidermoid 
carcinoma; at that time, he underwent a near total 
rhinectomy.  (See treatment records, Dr. Alfred Carr, 
Longmont Surgery Center, August 1999.)   In October 1999, he 
began treatment with radiation therapy.  Id., October 1999.  
A treatment note during the same month indicates that he was 
"again urged to stop smoking cigarettes."  Id.  He 
subsequently underwent several reconstructive surgeries.  
(Id., February through March 2001.)  A March 2001 treatment 
note indicates that he continued to smoke.  

VAMC treatment records indicate that the Veteran was 
diagnosed with "probable COPD," as well as tobacco use, 
beginning in November 2003.  (See VAMC records, November 2003 
through May 2005.)  It was also noted that he had smoked at 
least one pack of cigarettes per day since 1964, and was 
continuously advised by medical professionals to stop 
smoking.  Id.  A November 2003 VAMC treatment noted indicated 
that he was smoking two packs per day.  

In February 2004, the Veteran was seen at the VAMC with 
continued complaints of localized left chest pain with reflux 
symptoms.  He also complained of chest congestion, cough with 
yellowish phlegm, wheezing and rattling.  Upon examination, 
his lungs were clear with no distinct rhonchi or wheezing 
noted.  A CT scan of the chest revealed a thickened esophagus 
consistent with esophagitis.  The examiner diagnosed the 
Veteran with acute bronchitis in chronic smoker.  She noted 
that she had "strongly counseled" him on smoking cessation, 
but added that he continued to smoke and was not ready to 
quit.  A list of past medical history included tobacco use 
disorder and esophageal reflux; however, there was no 
indication of COPD.  

In June 2004, the Veteran underwent a VA examination, in 
which he reported that he had been experiencing breathing 
difficulties since his first tour of Vietnam.  He said that 
he was exposed to smoke from the smoke stack of the ship upon 
which he served, as well as fumes from his work painting 
aircraft.  During the VA examiner's review of the Veteran's 
service treatment records, he noted an isolated instance in 
service where the Veteran was seen for homoptysis, and 
another where he was seen with complaints of chest pain.  
(See service treatment records, September 1966, August 1970.)  
He also noted that the Veteran was a long-term smoker and had 
been smoking since 1964.  Upon physical examination, he noted 
that the Veteran's chest was clear and that he did not 
display any evidence of pulmonary hypertension, right 
ventricular hypertrophy or cor pulmonale.  The examiner noted 
that pulmonary function tests and a chest x-ray were being 
performed that day and would be reviewed upon completion.  
After reviewing the Veteran's complete claims folder, 
including his post-service private and VAMC treatment 
records, the VA examiner diagnosed him as "most likely" 
having COPD secondary to a long smoking history; he also 
diagnosed him with tobacco abuse.  (VA examination report, 
June 2004.)  He concluded that it was less likely than not 
that the two "isolated episodes" in service contributed to 
his "presumed" COPD.  Id.  After concluding that it was at 
least as likely as not that the Veteran was exposed to a fair 
amount of toxic fumes in service, the VA examiner concluded 
that it was at least as likely as not that "there is some 
contributing factor from [the Veteran's] toxic fume exposure 
that may be playing into [his] current lung problems."  Id.  
However, he added the following:

Overall, though, it would appear more likely than 
not that the [V]eteran's long-term smoking 
history has played into his presumed COPD as a 
major overwhelming factor.  What cannot be 
discounted is that he did have, according to his 
comments, a fair amount of fume exposure and gas 
exposure from smoke stacks and, again, it is well 
known that these can play into chronic 
obstructive pulmonary disease, but this would 
appear to be a contributing factor and not the 
sole cause [of his disorder].  

Id. (emphasis added).  The VA examiner did not comment or 
provide an opinion as to the cause of the Veteran's 
mucoepidermoid carcinoma, or his claim that it was the result 
of herbicide exposure in service.  Four days later, he 
reviewed the results of the x-ray and noted that the 
Veteran's heart and lungs were normal.  He said that the 
pulmonary function test showed moderate restriction to 
ventilation, but normal diffusion capacities; he added that 
these results did not change his original opinion.

In February 2005, a VAMC nursing telephone note indicated 
that the Veteran reported a family history of cancer, with 
his 79-year-old mother being diagnosed with terminal cancer 
of the bowel, liver, lymph-nodes and around the pancreas two 
weeks earlier, and a sister who had died of cancer 12 years 
earlier.  It was also noted that in both parents' families, 
there were many aunts and uncles with cancer, and that his 
grandparents on both sides had a history of liver cancer.

In August 2005, the Veteran testified at an RO hearing.  He 
said that he worked in corrosion control in service, painting 
and removing paint from aircraft, on a daily basis for three 
to four years and was often covered in paint.   He also noted 
that following service, he worked in car dealerships, but 
said that he did not work in the bodyshops because he was 
bothered by the fumes.  He also said that he did not have any 
medical opinions linking either of his claimed conditions to 
service, but said that a private practitioner had told him 
several years ago that he had chronic bronchitis and asthma, 
and that a VAMC practitioner told him that he had emphysema.

In February 2009, the Veteran underwent a second VA 
examination.  The VA examiner reviewed the results of a 
November 2008 chest x-ray, which revealed mild hyperinflation 
(air trapped in the small airways).  A February 2009 
pulmonary function test showed a restrictive pattern with 
normal lung volumes and diffusion capacity when compared to 
the previous test.  He specifically noted that there were no 
abnormal respiratory findings or conditions that may be 
associated with pulmonary restrictive disease.  After 
performing a physical examination, reviewing the Veteran's 
complete medical records and diagnostic test results, the VA 
examiner concluded that, based on the chest x-ray, which 
revealed mild hyperinflation, the Veteran had chronic 
bronchitis.  He noted, however, that he could find no 
definitive diagnosis of COPD in the Veteran's medical 
records.  He added that the Veteran had told him that 
emphysema had been "mentioned in the past," and opined that 
this was likely because of his long history of smoking.  He 
noted that chronic bronchitis is usually due to a long-term 
history of smoking, and said that the Veteran's history was 
rather typical for this.  He concluded that the Veteran's 
chronic bronchitis was not related to his active duty 
service, and instead opined that it was more likely than not 
related to his long-term history of smoking.  He opined that 
although the Veteran had reported some exposure to fumes 
during service, he found that his history of smoking 
"certainly outweighs the fume exposure that he was exposed 
to many years ago." (VA examination, February 2009.)  He 
also noted that the Veteran's chronic bronchitis had not been 
aggravated by service.  

With regard to the  mucoepidermoid carcinoma, he opined that 
there was no relationship between his disease and military 
service.  He noted that the Veteran had previously undergone 
removal of a nasal cancer with numerous subsequent surgical 
procedures and now had a facial deformity, but no recurrence 
of the condition.  As a basis for his opinion, the examiner 
cited an online medical source concerning squamous cell 
carcinoma, which, he noted, many times can also include 
mucoepidermoid carcinoma.  He said that the etiology of 
cancer is a difficult, ill-defined and incomplete concept, 
and that few etiologic agents are necessary or sufficient to 
produce a particular type of malignancy.  He noted that a 
number of etiologic agents are associated with various 
degrees of risk in the development of squamous cell carcinoma 
of the head and neck, including use of tobacco or alcohol; 
age; familial or genetic predisposition; nutritional status; 
chronic irritation; and exposure to industrial products, 
heavy metals, viruses or ionizing radiation.  He also noted 
that the medical and epidemiologic literature contains 
numerous reports of an association between carcinomas of the 
head and neck and the use of tobacco, and that age may be one 
of the most important risk factors for many malignancies, 
with rising rates of occurrence closely linked to increasing 
age.  With regard to the relationship between carcinomas and 
exposure to industrial products and heavy metals, he noted 
that although numerous studies had been undertaken to 
ascertain the risks of head and neck cancer to various 
occupations and exposures, with a finding that individuals 
working in the heavy-metal, textile or electronic industry, 
or those exposed to asbestos or wood dusts have increased 
cancer risks, he specifically stated that those studies were 
very small and were not well-documented or not well-grounded.  
He also noted that he could find no documentation suggesting 
that herbicides specifically cause mucoepidermoid carcinoma.

Based on a review of the competent medical evidence of 
record, which reveals no current diagnosis of COPD, the Board 
concludes that the first element of Wallin v. West (11 Vet. 
App. 509, 512 (1998)) is not satisfied, as the preponderance 
of the competent and probative evidence is against finding 
that the Veteran currently has COPD.

The Board has considered the findings of the first VA 
examiner, who indicated that the Veteran had had "presumed 
COPD."  However, at that time, the Veteran had never been 
definitively diagnosed with COPD, either at the VAMC or by 
his private physicians.  During the second VA examination, 
the examiner noted that he had reviewed a pulmonary function 
test, as well as an x-ray result, the latter of which 
revealed mild hyperinflation, and concluded that the most 
appropriate diagnosis was chronic bronchitis.  The examiner 
further indicated that he could find no definitive diagnosis 
of COPD in the Veteran's medical records.  He added that the 
Veteran had told him that emphysema had been "mentioned in 
the past," and opined that this was likely because of his 
long history of smoking.  As the VA examiner's findings 
appear consistent with the VA treatment records, which reveal 
only speculative diagnoses of COPD the Board concludes that 
the opinion presented in the second VA examination that the 
Veteran does not have COPD, is the most probative evidence of 
record, and outweighs the earlier diagnoses of "probable 
COPD."  As such, service connection for COPD, either on a 
direct basis, or as a result of exposure to herbicides, is 
not warranted.

The Board recognizes that the Veteran was found to have 
chronic bronchitis during the second VA examination; however, 
the VA examiner also specifically found that this was most 
likely secondary to his history of smoking.  The examiner 
explained that chronic bronchitis was usually due to a long-
term history of smoking, and that the Veteran's history was 
rather typical for this.  Consequently, the Board finds that 
the preponderance of the evidence is also against granting 
service connection for chronic bronchitis.

With regard to his claim of service connection for 
mucoepidermoid carcinoma, as previously stated, because the 
Veteran served in the Republic of Vietnam, his exposure to 
herbicides is presumed.  However, the second VA examination 
found that the condition was not related to his military 
service, to include both exposure to herbicides and/or 
exposure to other toxins.  There is no contrary medical 
evidence of record to show a nexus between the Veteran's 
active service, including his exposure to herbicides, and the 
development of mucoepidermoid carcinoma.
 
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the VA examiner's opinion was based in large 
part on a review of medical and epidemiologic literature, 
which provided a very strong association between smoking and 
carcinomas of the head and neck.  The examiner's opinion was 
detailed, comprehensive and fully explained the reasons and 
bases for his conclusion.  Although the examiner considered 
the Veteran's lay report, including his claim that his 
symptoms actually began in service, he nevertheless 
determined that the substantial evidence of record weighed 
against a finding that the Veteran's mucoepidermoid carcinoma 
was related to service.

It should also be noted that following his military service, 
the first evidence of record that the Veteran complained of 
any symptoms related to, or was diagnosed with cancer was in 
1999, nearly 20 years after service.  (See treatment records, 
Longmont Surgery Center, August 1999.)  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time 
that passed between service and the first treatment or 
documented complaint of record of mucoepidermoid carcinoma is 
evidence that weighs against the Veteran's claim.

In addition to the medical evidence, the Board has considered 
the Veteran's lay assertions that his cancer and his 
respiratory problems are the result of exposure to Agent 
Orange and/or other toxins during active duty service.  (See 
VA Form 646, December 2005; VA Form 9, June 2005; RO hearing 
transcript, August 2005.)  In this regard, the Board is 
cognizant that there are circumstances in which lay testimony 
can serve to establish an association between service and the 
claimed disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  However, the Board notes that although the 
Veteran is competent to report his symptoms, as a layperson 
without medical training or experience, he is not competent 
to attribute those symptoms to a specific underlying disease 
or cause, such as exposure to herbicides or other toxic 
chemicals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The Board notes in passing that the Veteran has not 
specifically alleged that in-service tobacco use was 
responsible for his mucoepidermoid carcinoma.  In any event, 
however, the law mandates that (for claims received by VA 
after June 9, 1998) a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300(a) (2008).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for COPD and mucoepidermoid carcinoma.  The 
"benefit of the doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  
 

ORDER

Entitlement to service connection for COPD, claimed as a 
result of herbicide exposure, is denied.

Entitlement to mucoepidermoid carcinoma, claimed as a result 
of herbicide exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


